Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/21/2020. Claims 1, 8 and 14 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020, 08/28/2021 and 04/19/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Connell II et al. (US 2017/0324736 A1, hereinafter Connell) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi), in view of Salkola (US 10,803,050 B1, hereinafter Salkola). 
Regarding independent claim(s) 1, Connell discloses a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to (Connell discloses a cloud computing node 100 included in a distributed cloud environment or cloud service network is shown according to a non-limiting embodiment. A distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices. (see Connell: Para. 0039-0041). Note: Integration is the process of combining data from multiple source systems to create unified data (distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network). The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor (computer that retrieves and executes instructions/CPU), (see Connell: Para. 0073-0078). This reads on the claim concepts of a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to): 
obtain a digital representation of a biometric; determine an identity for a first system using the digital representation of the biometric (Connell discloses a biometric template is a digital representation of biometric data, (see Connell: Para. 0053). A biometric template can be stored in full or part at multiple mobile devices on a network. A user device can generate a biometric template and then distribute it at multiple network sites, the number of sites depending on the level of protection or security desired. The authentication coordinator 202 coordinates the authentication of biometric data for a user, (see Connell: Para. 0048-0051). This reads on the claim concepts of obtain a digital representation of a biometric; determine an identity for a first system using the digital representation of the biometric);
However, Connell does not appear to specifically disclose locate a first record in the first system associated with the identity using the digital representation of the biometric; locate a second record in a second system using the digital representation of the biometric.  
In the same field of endeavor, Giobbi discloses locate a first record in the first system associated with the identity using the digital representation of the biometric (Giobbi discloses healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information, which is authenticating an individual for transaction processing and/or access control applications for medical services and applications. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user. The biometric input 122 comprises a representation of physical or behavioral characteristics unique to the individual. The record system 128 stores complete personal health records of individuals, (see Giobbi: Col. 5 lines 10-67, Col.6 lines 1-67 and Col. 7 lines 1-67). This reads on the claim concept of locate a first record in the first system associated with the identity using the digital representation of the biometric).  
locate a second record in a second system using the digital representation of the biometric (Giobbi discloses for example, if the Reader 108 receives a biometric input 122 from an individual, the Reader 108 automatically determines which PDK l02a-d is associated with the individual supplying the biometric input 122, (see Giobbi: Col. 22 lines 1-67 and Col. 23 lines 1-67). FIG. 14, an example system is illustrated for determining a location metric 1334 of a PDK 102 using a coordinate triangulation technique. Multiple transmitting devices (e.g., Readers 108a-c) are spaced throughout an area. Each Reader 108a-c has a range 1404 and the ranges 1404 overlap. Each Reader l08a-c determines a distance D1-D3 between the Reader 108 and the PDK 102, (see Giobbi: Col. 24 lines 1-67, Col. 25 lines 1-67 and Col. 26 lines 1-67). A provider 2152 with a unique identifying PDK enters a patient's room and walks up to a provider interface device 2154. The reader of the provider interface device 2154 retrieves information from the provider's 2152 PDK and automatically logs the provider 2152 into the software system. The reader of the provider interface device 2154 also retrieves information from the PDKs 2156 and 2158 of the patient and equipment. The record system 128 is a database for storage of individuals' person health records, (see Giobbi: Col. 30 lines 1-67, Col. 32 lines 1-67 and Col. 33 lines 1-67). This reads on the claim concepts of locate a second record in a second system using the digital representation of the biometric); and Note: the examiner interprets this claim limitation as Giobbi discloses which is that health care management records or patient records are managed through multiple interface devices that include biometric input in order to get access to the patient information. Those multiple interface devices communicate with Reader and PDK. This discloses the second record and the second system. 
dedupe the first record and the second record (Giobbi discloses once unlocked, the user can add or remove additional profiles, insurance cards, personal information, etc. In another example, a user that cancels an insurance card, can unlock his/her PDK 102 to remove the insurance card information and link for transferring information between the PDK 102 and the Programmer, (see Giobbi: Col. 13 lines 1-67 and Col. 14 lines 1-67). This reads on the claim concepts of dedupe the first record and the second record).        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data of Connell in order to have incorporated the access to private record, as disclosed by Giobbi, since both of these mechanisms are directed to healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information. In order to access the patient information, a patient must provide a certain amount of information at each provider visit. The information provided is an attempt to confirm the patient's identity and that the patient's current information is up to date. For example, each time a patient visits his or her doctor for a check-up, he or she typically walks up to the registration table and is greeted by a receptionist or other healthcare provider. The patient must then provide his or her name, the time of the appointment, and the name of the patient's doctor. Often, the receptionist or other healthcare provider must also confirm that the patient's insurance and address information in the system is still correct and up to date. Typically, the patient is then given a medical history form to complete. The patient typically completes a form while waiting for his or her appointment in the waiting room. A healthcare management system and method provide efficient and secure access to private information. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory. The biometric profile is acquired in a secure trusted process and is uniquely associated with an individual that is authorized to use and is associated with the PDK. The PDK can wirelessly transmit the identification information including a unique PDK identification number and the biometric profile over a secure wireless channel for use in an authentication process. The PDK is configured to wirelessly communicate with a reader. A provider interface coupled to the reader, and the reader is further configured to receive profile information from the PDK. The healthcare management system also includes an auto login server configured to communicate with the provider interface to allow access to information in a patient database. The reader wirelessly receives the profile from the PDK in order to access private information. The reader acquires a biometric input from the individual carrying the PDK at the point of request for access. The biometric input can be acquired by, for example, a fingerprint scan, iris scan, retinal scan, palm scan, face scan, DNA analysis, signature analysis, voice analysis or any other input mechanism that provides physical or behavioral characteristics uniquely associated with the individual. Incorporating the teachings of Giobbi into Connell would produce a healthcare management system and method provide efficient and secure access to private information, as disclosed by Giobbi, (see Abstract). 
However, Connell and Giobbi do not appears to specifically disclose dedupe the first record and the second record.
In the same field of endeavor, Salkola discloses dedupe the first record and the second record (Salkola discloses the assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. A user may provide personal or biometric information to the social-networking system or assistant system, (see Salkola: Col. 23 lines 1-67, Col. 25 lines 1-67, Col. 54 lines 1-67 and FIG. 4). This reads on the claim concepts of dedupe the first record and the second record).     
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data with private record assess of Connell and Giobbi in order to have incorporated the dedupe plurality of record, as disclosed by Salkola, since both of these mechanisms are directed to the social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services ( e.g. profile/news feed posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users. The entity-deduping module may construct a merged record for the entity by merging the all records linked to the entity identifier unique within the data source. The records processed by the entity-deduping module may be processed by the entity-resolving module that resolves records from a plurality of sources to identify a number of records belonging to an entity. When multiple records belong to an entity, those records will be linked to a globally unique entity identifier. The assistant system may access a plurality of records based on data collected from a plurality of data sources, wherein the plurality of accessed records describes attributes of a plurality of entities, and wherein the records are grouped by their corresponding data source. The assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. The assistant system may select, for each particular entity, one of the plurality of data sources as a core source, wherein the group of records associated with the core source is selected as the core group of records. Biometric authentication is a security process that relies on the unique biological characteristics of individuals to verify they are who they say they are. Biometric authentication systems compare physical or behavioral traits to stored, confirmed, authentic data in a database. A technical term to refer to humans’ physical or behavioral traits. Biometric authentication is a concept in data security. Biometric authentication solutions create a data-generated model that represents the individual. With that model and biometric information, security systems can authenticate access to applications and other network resources. Incorporating the teachings of Salkola into Connell and Giobbi would produce a number of records describing a number of entities generated based on data collected from a number of data sources, where the records are grouped by data source, deduping the number of records in each group, selecting a data source as a core source, identifying, for a record in the core group, as disclosed by Salkola, (see Abstract).   
Regarding dependent claim(s) 2, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, Connell and Salkola do not appear to specifically disclose wherein an entity controls the first system and the second system.  
In the same field of endeavor, Giobbi discloses wherein an entity controls the first system and the second system (Giobbi discloses a healthcare management system and method provide efficient and secure access to private information. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory, (see Giobbi: Col. 5 lines 10-67 and Col. 14 lines 14). For example, if the Reader 108 receives a biometric input 122 from an individual, the Reader 108 automatically determines which PDK l02a-d is associated with the individual supplying the biometric input 122, (see Giobbi: Col. 22 lines 1-67 and Col. 23 lines 1-67). This reads on the claim concepts of wherein an entity controls the first system and the second system). Note: an entity can be a single thing, person, place, or object. Data can be stored about such entities. The examiner interprets this claim limitation to mean that entity is the healthcare management system which stores the patient records. Within the healthcare management system, they do have multiple PDK which is a multiple personal digital key (first system and second system) readers which takes a user’s biometric inputs to access and record information. The multiple PDKs communicate with multiple PDKs, the reader compares the biometric information received from PDK to determine whether the transaction should be authorized. 
Regarding dependent claim(s) 3, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, Connell and Salkola do not appear to specifically disclose wherein a first entity controls the first system and a second entity controls the second system. 
In the same field of endeavor, Giobbi discloses wherein a first entity controls the first system and a second entity controls the second system (Giobbi discloses a healthcare management system and method provide efficient and secure access to private information. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory. The biometric profile is acquired in a secure trusted process and is uniquely associated with an individual that is authorized to use and is associated with the PDK. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146, (see Giobbi: Col. 5 lines 10-67 and Col. 14 lines 14). This reads on the claim concepts of wherein a first entity controls the first system and a second entity controls the second system). Note: an entity can be a single thing, person, place, or object. Data can be stored about such entities. The examiner reads entity in the broadest sense of the definition as an individual that is authorized to use and is associated with the PDK as the reference identifies multiple PDKs as portable devices that are used and associated with any individual or entity authorized to use the portable device. Therefore, that means each individual or entity has their own PDK system.  
Regarding dependent claim(s) 5, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, Connell and Salkola do not appear to specifically disclose wherein the at least one processing unit provides identity information obtained using the identity to the first system.
  In the same field of endeavor, Giobbi discloses wherein the at least one processing unit provides identity information obtained using the identity to the first system (Giobbi discloses healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information, which is authenticating an individual for transaction processing and/or access control applications for medical services and applications. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user, (see Giobbi: Col. 5 lines 10-67, Col.6 lines 1-67 and Col. 7 lines 1-67). A biometric profile, for example, includes profile data 430 representing physical and/or behavioral information that can uniquely identify the PDK owner. A PDK 102 can store multiple biometric profiles, each comprising a different type of biometric information. In one embodiment, the biometric profile 420 comprises biometric information transformed by a mathematical operation, algorithm, or hash that represents the complete biometric information (e.g., a complete fingerprint scan), (see Giobbi: Col. 12 lines 1-67). This reads on the claim concept of wherein the at least one processing unit provides identity information obtained using the identity to the first system).
Regarding dependent claim(s) 6, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, Connell and Giobbi do not appear to specifically disclose wherein the at least one processing unit copies information from the second record to the first record as part of deduping the first record and the second record.
In the same field of endeavor, Salkola discloses wherein the at least one processing unit copies information from the second record to the first record as part of deduping the first record and the second record (Salkola discloses computer system 1700 includes a processor 1702, memory 1704, storage 1706, an input/output (I/O) interface 1708, a communication interface, and a bus, (see Salkola: Col. 55 lines 1-67). A plurality of records based on data collected from a plurality of data sources and dedupe the plurality of records by an entity deduper module (link, for each pair of records). The assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. A user may provide personal or biometric information to the social-networking system or assistant system, (see Salkola: Col. 23 lines 1-67, Col. 25 lines 1-67, Col. 54 lines 1-67 and FIG. 4-7). This reads on the claim concepts of wherein the at least one processing unit copies information from the second record to the first record as part of deduping the first record and the second record).   
Regarding dependent claim(s) 7, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, Connell and Giobbi do not appear to specifically disclose wherein the at least one processing unit removes information from the first record as part of deduping the first record and the second record.
In the same field of endeavor, Salkola discloses wherein the at least one processing unit removes information from the first record as part of deduping the first record and the second record (Salkola discloses computer system 1700 includes a processor 1702, memory 1704, storage 1706, an input/output (I/O) interface 1708, a communication interface, and a bus, (see Salkola: Col. 55 lines 1-67). A plurality of records based on data collected from a plurality of data sources and dedupe the plurality of records by an entity deduper module (link, for each pair of records). The assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. Deduping module 410 may keep a record with more information among the pair of records and remove a record with less information. A user may provide personal or biometric information to the social-networking system or assistant system, (see Salkola: Col. 23 lines 1-67, Col. 25 lines 1-67, Col. 27 lines 1-67, Col. 54 lines 1-67 and FIG. 4-7). This reads on the claim concepts of wherein the at least one processing unit removes information from the first record as part of deduping the first record and the second record).    
   Regarding independent claim(s) 8, Connell discloses a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to (Connell discloses a cloud computing node 100 included in a distributed cloud environment or cloud service network is shown according to a non-limiting embodiment. A distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices. (see Connell: Para. 0039-0041). Note: Integration is the process of combining data from multiple source systems to create unified data (distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network). The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor (computer that retrieves and executes instructions/CPU), (see Connell: Para. 0073-0078). This reads on the claim concepts of a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to): 
obtain a digital representation of a biometric; determine an identity using the digital representation of the biometric (Connell discloses a biometric template is a digital representation of biometric data, (see Connell: Para. 0053). A biometric template can be stored in full or part at multiple mobile devices on a network. A user device can generate a biometric template and then distribute it at multiple network sites, the number of sites depending on the level of protection or security desired. The authentication coordinator 202 coordinates the authentication of biometric data for a user, (see Connell: Para. 0048-0051). This reads on the claim concepts of obtain a digital representation of a biometric; determine an identity using the digital representation of the biometric);
However, Connell does not appear to specifically disclose locate a first record in a first system associated with the identity; locate a second record in a second system associated with the identity.
In the same field of endeavor, Giobbi discloses locate a first record in a first system associated with the identity (Giobbi discloses healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information, which is authenticating an individual for transaction processing and/or access control applications for medical services and applications. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user. The biometric input 122 comprises a representation of physical or behavioral characteristics unique to the individual. The record system 128 stores complete personal health records of individuals, (see Giobbi: Col. 5 lines 10-67, Col.6 lines 1-67 and Col. 7 lines 1-67). This reads on the claim concept of locate a first record in a first system associated with the identity);
locate a second record in a second system associated with the identity (Giobbi discloses for example, if the Reader 108 receives a biometric input 122 from an individual, the Reader 108 automatically determines which PDK l02a-d is associated with the individual supplying the biometric input 122, (see Giobbi: Col. 22 lines 1-67 and Col. 23 lines 1-67). FIG. 14, an example system is illustrated for determining a location metric 1334 of a PDK 102 using a coordinate triangulation technique. Multiple transmitting devices (e.g., Readers 108a-c) are spaced throughout an area. Each Reader 108a-c has a range 1404 and the ranges 1404 overlap. Each Reader l08a-c determines a distance D1-D3 between the Reader 108 and the PDK 102, (see Giobbi: Col. 24 lines 1-67, Col. 25 lines 1-67 and Col. 26 lines 1-67). A provider 2152 with a unique identifying PDK enters a patient's room and walks up to a provider interface device 2154. The reader of the provider interface device 2154 retrieves information from the provider's 2152 PDK and automatically logs the provider 2152 into the software system. The reader of the provider interface device 2154 also retrieves information from the PDKs 2156 and 2158 of the patient and equipment. The record system 128 is a database for storage of individuals' person health records, (see Giobbi: Col. 30 lines 1-67, Col. 32 lines 1-67 and Col. 33 lines 1-67). This reads on the claim concepts of locate a second record in a second system associated with the identity); and Note: the examiner interprets this claim limitation as Giobbi discloses which is that health care management records or patient records are managed through multiple interface devices that include biometric input in order to get access to the patient information. Those multiple interface devices communicate with Reader and PDK. This discloses the second record and the second system. 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data of Connell in order to have incorporated the access to private record, as disclosed by Giobbi, since both of these mechanisms are directed to healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information. In order to access the patient information, a patient must provide a certain amount of information at each provider visit. The information provided is an attempt to confirm the patient's identity and that the patient's current information is up to date. For example, each time a patient visits his or her doctor for a check-up, he or she typically walks up to the registration table and is greeted by a receptionist or other healthcare provider. The patient must then provide his or her name, the time of the appointment, and the name of the patient's doctor. Often, the receptionist or other healthcare provider must also confirm that the patient's insurance and address information in the system is still correct and up to date. Typically, the patient is then given a medical history form to complete. The patient typically completes a form while waiting for his or her appointment in the waiting room. A healthcare management system and method provide efficient and secure access to private information. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory. The biometric profile is acquired in a secure trusted process and is uniquely associated with an individual that is authorized to use and is associated with the PDK. The PDK can wirelessly transmit the identification information including a unique PDK identification number and the biometric profile over a secure wireless channel for use in an authentication process. The PDK is configured to wirelessly communicate with a reader. A provider interface coupled to the reader, and the reader is further configured to receive profile information from the PDK. The healthcare management system also includes an auto login server configured to communicate with the provider interface to allow access to information in a patient database. The reader wirelessly receives the profile from the PDK in order to access private information. The reader acquires a biometric input from the individual carrying the PDK at the point of request for access. The biometric input can be acquired by, for example, a fingerprint scan, iris scan, retinal scan, palm scan, face scan, DNA analysis, signature analysis, voice analysis or any other input mechanism that provides physical or behavioral characteristics uniquely associated with the individual. Incorporating the teachings of Giobbi into Connell would produce a healthcare management system and method provide efficient and secure access to private information, as disclosed by Giobbi, (see Abstract).
  However, Connell and Giobbi do not appears to specifically disclose dedupe the first record and the second record.
In the same field of endeavor, Salkola discloses dedupe the first record and the second record (Salkola discloses the assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. A user may provide personal or biometric information to the social-networking system or assistant system, (see Salkola: Col. 23 lines 1-67, Col. 25 lines 1-67, Col. 54 lines 1-67 and FIG. 4). This reads on the claim concepts of dedupe the first record and the second record).     
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data with private record assess of Connell and Giobbi in order to have incorporated the dedupe plurality of record, as disclosed by Salkola, since both of these mechanisms are directed to the social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services ( e.g. profile/news feed posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users. The entity-deduping module may construct a merged record for the entity by merging the all records linked to the entity identifier unique within the data source. The records processed by the entity-deduping module may be processed by the entity-resolving module that resolves records from a plurality of sources to identify a number of records belonging to an entity. When multiple records belong to an entity, those records will be linked to a globally unique entity identifier. The assistant system may access a plurality of records based on data collected from a plurality of data sources, wherein the plurality of accessed records describes attributes of a plurality of entities, and wherein the records are grouped by their corresponding data source. The assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. The assistant system may select, for each particular entity, one of the plurality of data sources as a core source, wherein the group of records associated with the core source is selected as the core group of records. Biometric authentication is a security process that relies on the unique biological characteristics of individuals to verify they are who they say they are. Biometric authentication systems compare physical or behavioral traits to stored, confirmed, authentic data in a database. A technical term to refer to humans’ physical or behavioral traits. Biometric authentication is a concept in data security. Biometric authentication solutions create a data-generated model that represents the individual. With that model and biometric information, security systems can authenticate access to applications and other network resources. Incorporating the teachings of Salkola into Connell and Giobbi would produce a number of records describing a number of entities generated based on data collected from a number of data sources, where the records are grouped by data source, deduping the number of records in each group, selecting a data source as a core source, identifying, for a record in the core group, as disclosed by Salkola, (see Abstract).
Regarding dependent claim(s) 9, the combination of Connell, Giobbi and Salkola discloses the system as in claim 8. However, Connell and Salkola do not appear to specifically disclose wherein the at least one processing unit: obtains identity information using the identity; and locates the first record using the identity information. 
In the same field of endeavor, Giobbi discloses wherein the at least one processing unit: obtains identity information using the identity; and locates the first record using the identity information (Giobbi discloses the processor 606 further includes a working memory for use in various processes such as performing the method of FIGS. 8-llD, (see Giobbi: Col. 16 lines 1-67). Healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information, which is authenticating an individual for transaction processing and/or access control applications for medical services and applications. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user. The biometric input 122 comprises a representation of physical or behavioral characteristics unique to the individual. The record system 128 stores complete personal health records of individuals and access to those records (If a required profile is determined 814 to be valid, the biometric Reader 108 allows 816 the connection). (see Giobbi: Col. 5 lines 10-67, Col.6 lines 1-67, Col. 7 lines 1-67 and Col. 17 lines 1-67). This reads on the claim concept of wherein the at least one processing unit: obtains identity information using the identity; and locates the first record using the identity information). Note: Biometrics are biological measurements or physical characteristics that can be used to identify individuals. Biometric access control is the use of this biological data to either grant or deny.
Regarding dependent claim(s) 10, the combination of Connell, Giobbi and Salkola discloses the system as in claim 9. However, Connell and Salkola do not appear to specifically disclose wherein the at least one processing unit locates the second record using the identity information.
 In the same field of endeavor, Giobbi discloses wherein the at least one processing unit locates the second record using the identity information (Giobbi discloses the network 130 couples the third-party link module 126 to the third-party site 140 and associated third party services such as the pharmacy server 142, insurance server 144 and lab services server 146 (a third-party link module 126, which includes a patient records database). The system 100 addresses applications where it is important to ensure a specific individual is authorized to perform a given transaction (providing identification or personal information or executing other tasks where it is important to authenticate an individual for use), (see Giobbi: Col. 5 lines 1-67 and Col. 9 lines 1-67). For example, if the Reader 108 receives a biometric input 122 from an individual, the Reader 108 automatically determines which PDK l02a-d is associated with the individual supplying the biometric input 122, (see Giobbi: Col. 22 lines 1-67 and Col. 23 lines 1-67). FIG. 14, an example system is illustrated for determining a location metric 1334 of a PDK 102 using a coordinate triangulation technique. Multiple transmitting devices (e.g., Readers 108a-c) are spaced throughout an area. Each Reader 108a-c has a range 1404 and the ranges 1404 overlap. Each Reader l08a-c determines a distance D1-D3 between the Reader 108 and the PDK 102, (see Giobbi: Col. 24 lines 1-67, Col. 25 lines 1-67 and Col. 26 lines 1-67). A provider 2152 with a unique identifying PDK enters a patient's room and walks up to a provider interface device 2154. The reader of the provider interface device 2154 retrieves information from the provider's 2152 PDK and automatically logs the provider 2152 into the software system. The reader of the provider interface device 2154 also retrieves information from the PDKs 2156 and 2158 of the patient and equipment. The record system 128 is a database for storage of individuals' person health records, (see Giobbi: Col. 30 lines 1-67, Col. 32 lines 1-67 and Col. 33 lines 1-67). This reads on the claim concepts of wherein the at least one processing unit locates the second record using the identity information).
Regarding dependent claim(s) 12, the combination of Connell, Giobbi and Salkola discloses the system as in claim 8. However, Connell and Salkola do not appear to specifically disclose wherein the first record and the second record are medical records. 
In the same field of endeavor, Giobbi discloses wherein the first record and the second record are medical records (Giobbi discloses the system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. The PDK 102 is a compact, portable uniquely identifiable 60 wireless device typically carried by an individual or affixed to an object or device. The record system 128 stores complete personal health records of individuals. A system for securely authenticating an individual for transaction processing and/or access control applications for medical services and applications (patient care or healthcare providers), (see Giobbi: Col. 5 lines 10-67, Col. 6 lines 1-67 and Col. 7 lines 1-67). This reads on the claim concepts of wherein the first record and the second record are medical records).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connell II et al. (US 2017/0324736 A1, hereinafter Connell) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi), in view of Salkola (US 10,803,050 B1, hereinafter Salkola) and in view of Griffin et al. (US 10,778,676 B1, hereinafter Griffin). 
Regarding dependent claim(s) 4, the combination of Connell, Giobbi and Salkola discloses the system as in claim 1. However, the combination of Connell, Giobbi and Salkola do not appear to specifically disclose wherein: the first record is associated with a first biometric template of a first type; the second record is associated with a second biometric template of a second type; and the at least one processing unit performs biometric template translation in order to compare the first biometric template to the second biometric template.
In the same field of endeavor, Griffin discloses wherein: the first record is associated with a first biometric template of a first type; the second record is associated with a second biometric template of a second type (Griffin discloses a biometric reference template is generated and includes a template identifier uniquely identifying the biometric reference template. The template identifier is associated with the user identifier (biometric reference templates, as well as the individual users' biometric data). Logical access can include access to applications, services, or entitlements. Verification is the process of comparing a match template against a specific reference template based on a claimed identity (e.g., user ID, account number, etc.). A biometric reference template is a digital reference of distinct characteristics of an individual obtained by processing one or more biometric samples from the individual, (see Griffin: Col. 2 lines 55-67 and Col. 4 lines 1-67). The various types of information to a biometric reference template record, (see Griffin: Col. 5 lines 1-67 and Col. 6 lines 1-67). This reads on the claim concepts of wherein: the first record is associated with a first biometric template of a first type; the second record is associated with a second biometric template of a second type); and Note: the template is a digital representation of biometric samples stored in a biometric database. The process of comparing templates from the database to the obtained samples is called biometric authorization or biometric identification.      
 the at least one processing unit performs biometric template translation in order to compare the first biometric template to the second biometric template (Griffin discloses the authentication circuit 116 identifies the tokenization method, detokenizes the entire string, and then uses the specific data string of the biometric type to compare to the biometric sample, (see Griffin: Col. 9 lines 1-67 and Col. 10 lines 1-67). Note: Biometric template matching is a machine vision technique that matches two templates. The BSP computing system 102 may compare the user's biometric sample to all biometric reference template records in the system, (see Griffin: Col. 14 lines 1-67 and Col. 15 lines 1-67). This reads on the claim concepts of the at least one processing unit performs biometric template translation in order to compare the first biometric template to the second biometric template). Note: the at least one processing unit performs biometric template translation in order to compare the first biometric template to the second biometric template.        
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Connell, Giobbi and Salkola in order to have incorporated the template, as disclosed by Griffin, since both of these mechanisms are directed to various embodiments relate to a method performed by a processor of an authentication computing system. An example method includes receiving a biometric reference sample and a user identifier. The user identifier uniquely identifies a user from whom the biometric reference sample was captured. The biometric reference sample is processed to generate biometric data. The processed biometric data is tokenized using a tokenization schema. A reference template and a biometric reference template record is generated. The reference template is included in the biometric reference template record. The biometric reference template record includes a template identifier uniquely identifying the reference template. The template identifier is associated with the user identifier. The reference template further includes the tokenized biometric data, and a first identifier signifying that the biometric reference template includes tokenized biometric data. A biometric reference template record is generated and includes a template identifier uniquely identifying biometric reference template record. The template identifier is associated with the user identifier. The biometric reference template record further includes a reference template that contains the tokenized biometric data, and a first identifier signifying that the biometric reference template record includes tokenized biometric data. A biometric template (also called template) is a digital reference of distinct characteristics that have been extracted from a biometric sample. Templates are used during the biometric authentication process. Incorporating the teachings of Griffin into Connell, Giobbi and Salkola would produce a biometric reference template is generated and includes a template identifier uniquely identifying the biometric reference template. The template identifier is associated with the user identifier. The biometric reference template further includes the tokenized biometric data, and a first identifier signifying that the biometric reference template includes tokenized biometric data, as disclosed by Griffin, (see Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Connell II et al. (US 2017/0324736 A1, hereinafter Connell) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi), in view of Salkola (US 10,803,050 B1, hereinafter Salkola) in view of McLaughlin et al. (US 2009/0024416 A1, hereinafter McLaughlin) and in view of Bayliss (US 9,015,171 B2, hereinafter Bayliss).  
Regarding dependent claim(s) 11, the combination of Connell, Giobbi and Salkola discloses the system as in claim 8. However, the combination of Connell, Giobbi and Salkola do not appear to specifically disclose wherein the at least one processing unit: locates the first record by creating a new record; and dedupes the first record and the second record by copying information from the second record to the new record.
In the same field of endeavor, Mclaughlin discloses wherein the at least one processing unit: locates the first record by creating a new record (McLaughlin discloses Healthcare professionals to whom access is authorized can include, for example, physicians, dentists, nurses, pharmacists, laboratory personnel and others (secure database system and patient records stored in the database system). The Internet verifies the patient's identity by obtaining a biometric from the patient and comparing it to corresponding information stored in the token memory (biometric is one known to uniquely identify a person), (see McLaughlin: Para. 0022-0025). The system that can include suitable non-volatile storage media such as magnetic disk arrays, processing units, which is that executes instructions comprising a computer program, (see McLaughlin: Para. 0030). The patient registration application, a new patient is registered, the patient is required to enter some demographic information that will identify the patient (creating a new record), (see McLaughlin: Para. 0075-0079). This reads on the claim concepts of wherein the at least one processing unit: locates the first record by creating a new record); and  
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Connell, Giobbi and Salkola in order to have incorporated the locates the first record by creating a new record, as disclosed by McLaughlin, since both of these mechanisms are directed to these benefits depend on hospitals, clinicians, and other healthcare facilities to accurately verify patient all medical encounters. Patient identification in healthcare facilities demonstrates the most immediate need for biometrics. Taking biometric data at patient intake and tying that data to a patient’s medical record helps create a secure means of identifying the patient. This also ties all subsequent treatments to each patient with difficult-to-duplicate biometric data. The creation of this type of record on patient intake and verification of this data at each step in the process will ensure that a patient receives the proper treatment. It can reduce errors and save valuable time in instances where time is paramount in addressing a patient’s situation. Having providers and patients verify information with biometric data ensures that records are trackable and that prescriptions and other medications are properly dispensed to a patient. This can apply in a hospital setting, a doctor’s office or a pharmacy. Verifying that the prescription was ordered by a properly authorized partyas well as picked up by the person who is supposed to receive it–can help reduce fraudulent activity. Access to medical records can be secured using biometric technology, allowing access to only authorised personnel. This also requires the patient to provide biometric authentication in order to receive data or authorize someone else to receive data. This additional level of security reduces the risk of information being shared with unauthorized parties, and it provides patients with a sense of security in knowing that their personal healthcare data is safe and securely tied to a unique identifier of theirs. Patient medical information is primarily maintained in a fragmented, paper-based system. Such information is rarely shared among medical providers due to difficulty in obtaining legible records in a timely fashion. Incorporating the teachings of McLaughlin into Connell, Giobbi and Salkola would produce the authentication system generates an image of a finger of the patient at the point of treatment, and generates from the image an identification number. The authentication system compares the identification number to a stored number corresponding to the patient, and authenticates the patient's identity when the comparison produces a match between the identification number and stored number, as disclosed by McLaughlin, (see Abstract). 
However, the combination of Connell, Giobbi, Salkola and McLaughlin do not appear to specifically disclose dedupes the first record and the second record by copying information from the second record to the new record. 
In the same field of endeavor, Bayliss discloses dedupes the first record and the second record by copying information from the second record to the new record (Bayliss discloses Data records, which may include one or more discrete data fields containing data, may be derived from one or more sources and may be linked or matched, for example, based on: identifying data (e.g., social security number, tax number, employee number, telephone number, etc.); exact matching based on entity identification; and statistical matching based on one or more similar characteristics (e.g., name, geography, product type, sales data, age, gender, occupation, license data, etc.) shared by or in common with records of one or more entities. Dedup operations may be implemented to remove duplicate or essentially identical table records. The dedup operation typically is used when identical records or pieces of information would otherwise count as two links between entity references also link and the creation of a new record, (see Bayliss: Col. 8 lines 1-67, Col. 9 lines 1-67, Col. 30 lines 1-67 and Col. 49 lines 1-67). This reads on the claim concepts of dedupes the first record and the second record by copying information from the second record to the new record).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Connell, Giobbi, Salkola and McLaughlin in order to have incorporated new record, as disclosed by Bayliss, since both of these mechanisms are directed to Applications for exploiting collected data include, but are not limited to: national security; law enforcement; immigration and border control; locating missing persons and property; firearms tracking; civil and criminal investigations; person and property location and verification; governmental and agency record handling; entity searching and location; package delivery; telecommunications; consumer related applications; credit reporting, scoring, and/or evaluating; debt collection; entity identification verification; account establishment, scoring and monitoring; fraud detection; health industry (patient record maintenance); biometric and other forms of authentication; insurance and risk management; marketing, including direct to consumer marketing; human resources/employment; and financial/banking industries. The applications may span an enterprise or agency or extend across multiple agencies, businesses, industries, etc. Record linkage may be conducted by unaided human efforts, such efforts, even for the most elementary linkage operation, are time intensive and impractical for record sets or collections of even modest size. Also, such activity may be considered tedious and unappealing to workers and would be prohibitively expensive from an operations standpoint. Accordingly, computers are increasingly utilized to process and link records. Records may be "linked" to the entity in a direct manner, such 40 as belonging to that individual, or may be more generally associated with the entity in a less direct manner. For example, a record linked to a first virtual entity, representing the son of John Smith, may be associated with a second entity, John Smith, the father. There may be a plurality of defined levels of association or relatedness and searching and results may be at least in part predicated or narrowed based on such levels of relatedness. Incorporating the teachings of Bayliss into Connell, Giobbi, Salkola and McLaughlin would produce exemplary systems and methods for linking entity references to entities and identifying associations between entities are presented, as disclosed by Bayliss, (see Abstract).   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Connell II et al. (US 2017/0324736 A1, hereinafter Connell) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi), in view of Salkola (US 10,803,050 B1, hereinafter Salkola) and in view of Sullivan et al. (US 2015/0101065 A1, hereinafter Sullivan).  
Regarding dependent claim(s) 13, the combination of Connell, Giobbi and Salkola discloses the system as in claim 8. However, the combination of Connell, Giobbi and Salkola do not appear to specifically disclose wherein the at least one processing unit obtains permission of a person associated with the identity before exchanging information between the first record and the second record.
In the same field of endeavor, Sullivan discloses wherein the at least one processing unit obtains permission of a person associated with the identity before exchanging information between the first record and the second record (Sullivan discloses medical records is that a patient can enter a medical center and give the medical center access to their medical history to provide comprehensive treatment. Authorization to access the stored data and, upon a determination that authorization is granted, allowing the recipient access to the stored data (permission to access the data record). These identifiers may allow for searching within a data record 140 or, in another embodiment, serve to subdivide data within the data record 140 for sharing. For example, a blood pressure result received from the doctor may be tagged as a medical record, a test result and/or a blood pressure record, such that it can be searched or shared as either a part of the full medical record, recent test results, or blood pressure data. The data record 140 may include, in one embodiment, biometric data 142, medical information 144, financial information 146, Internet preferences 148, and a digital presence (exchanging information between the first record and the second record), (See Sullivan: 0024-0030, 0056-0060 and 0074). This reads on the claim concepts of wherein the at least one processing unit obtains permission of a person associated with the identity before exchanging information between the first record and the second record).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Connell, Giobbi and Salkola in order to have incorporated the permission for sharing, as disclosed by Sullivan, since both of these mechanisms are directed to Medical records are one example of the kind of data that offers benefits from being stored and available in the cloud. An example of the benefit of cloud storage of medical records is that a patient can enter a medical center and give the medical center access to their medical history to provide comprehensive treatment. However, storing information in the cloud raises the risk this data could be misappropriated or used for unintended purposes, for example the data may be compromised by a hacker, by a accessed by a non-authorized staff member, or by an insurer or employer that may want to access such information before making a commitment to a potential customer or employee. The fear of misuse or loss of control of the data causes many individuals (the source of such data) to refrain from sharing their personal information and the fear of liability of from regulatory violation or misuse of the information leads enterprises (the recipient of such data) to refrain from storing them. An important feature missing for current users is the option to have complete control over their personal data where it is stored, in what form it is stored, and which applications and recipients may access it. Within a typical security system, biometric or otherwise, there are at least two operations, enrollment and authentication. The enrollment operation encompasses the original sampling of the person's biometric or other information, and the creation and storage of a matched template (a.k.a., an enrollment template) that is a data representation of the original sampling. The authentication operation includes an invocation of a portion of information, for example biometric information, for the identification or verification of the system user through comparison of the information provided with the stored information. Authorization to access the stored data and, upon a determination that authorization is granted, allowing the recipient access to the stored data. Incorporating the teachings of Sullivan into Connell, Giobbi and Salkola would produce a controlling access to stored data comprises receiving a request from a recipient to access to the stored data, where the stored data is associated with an individual. The method may also comprise notifying the individual of the request to access the stored data, as disclosed by Sullivan, (see Abstract). 
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vemury (US 2019/0220944 A1, hereinafter Vemury) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi).
Regarding independent claim(s) 14, Vemury discloses a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to (Vemury discloses Collecting, maintaining, and matching records to identify individuals entering and leaving a country is a daunting and time-consuming task (integrating distributed). Multiple processors and memory can be included. A wide variety of types and combinations of memory may be employed, such as random-access memory (RAM), hard disk memory, removable medium memory, and other types of computer-readable media (media, that store the instructions in a non-transitory manner), (see Vemury: Para. 0022-0025, 0059 and 0128). This reads on the claim concepts of a system for integrating distributed systems, comprising: at least one non-transitory storage medium that stores instructions; and at least one processing unit that executes the instructions to):
determine that the first record and the second record cannot be verified as associated with a same person within a threshold certainty (Vemury discloses collection, validation, accuracy checking, and matching of information for individuals, e.g., in-scope people entering/ exiting a country (first record and the second record), (see Vemury: Para. 0022-0025). Note: Biometric errors can be false reject in this case poor quality. An example of an intrinsic factor is lack or poor quality of another type of biometric information. For example, a system or device performing the method is programmed to apply a higher match threshold when comparing one type of biometric information if another type of biometric information is missing. For example, a captured fingerprint image is of poor quality. Error checking, in addition to checking for data errors due to data storage and computing issues, can also check the information for suitability for use in biometric matching. For example, while identification and records management are performed to a predefined threshold to ensure integrity, the system can be configured to apply additional scrutiny based on a variety of factors, such as recently issued or replaced biographic documents, biometric identification issues (e.g., poor fingerprints), heightened scrutiny levels, (see Vemury: Para. 0025-0028, 0102-0103, 0229-0232). This erads on the claim concepts of determine that the first record and the second record cannot be verified as associated with a same person within a threshold certainty);       
However, Vemury does not appear to specifically disclose use identity information to locate a first record in a first system; use identity information to locate a second record in a second system; obtain a digital representation of a biometric for a person associated with the first record; and use the digital representation of the biometric to determine whether the person is associated with the second record.
In the same field of endeavor, Giobbi discloses use identity information to locate a first record in a first system (Giobbi discloses healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information, which is authenticating an individual for transaction processing and/or access control applications for medical services and applications. The system 100 comprises a Personal Digital Key (PDK) 102, a Reader 108, a network 110, a provider interface device 120, a local services module 124, a third party link module 126, a record system 128, a network 130 and a remote services site 140, which includes pharmacy services 142, insurance services 144 and lab services 146. Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user. The biometric input 122 comprises a representation of physical or behavioral characteristics unique to the individual. The record system 128 stores complete personal health records of individuals, (see Giobbi: Col. 5 lines 10-67, Col.6 lines 1-67 and Col. 7 lines 1-67). This reads on the claim concept of use identity information to locate a first record in a first system);
use identity information to locate a second record in a second system (Giobbi discloses for example, if the Reader 108 receives a biometric input 122 from an individual, the Reader 108 automatically determines which PDK l02a-d is associated with the individual supplying the biometric input 122, (see Giobbi: Col. 22 lines 1-67 and Col. 23 lines 1-67). FIG. 14, an example system is illustrated for determining a location metric 1334 of a PDK 102 using a coordinate triangulation technique. Multiple transmitting devices (e.g., Readers 108a-c) are spaced throughout an area. Each Reader 108a-c has a range 1404 and the ranges 1404 overlap. Each Reader l08a-c determines a distance D1-D3 between the Reader 108 and the PDK 102, (see Giobbi: Col. 24 lines 1-67, Col. 25 lines 1-67 and Col. 26 lines 1-67). A provider 2152 with a unique identifying PDK enters a patient's room and walks up to a provider interface device 2154. The reader of the provider interface device 2154 retrieves information from the provider's 2152 PDK and automatically logs the provider 2152 into the software system. The reader of the provider interface device 2154 also retrieves information from the PDKs 2156 and 2158 of the patient and equipment. The record system 128 is a database for storage of individuals' person health records, (see Giobbi: Col. 30 lines 1-67, Col. 32 lines 1-67 and Col. 33 lines 1-67). This reads on the claim concepts of use identity information to locate a second record in a second system); and Note: the examiner interprets this claim limitation as Giobbi discloses which is that health care management records or patient records are managed through multiple interface devices that include biometric input in order to get access to the patient information. Those multiple interface devices communicate with Reader and PDK. This discloses the second record and the second system.
obtain a digital representation of a biometric for a person associated with the first record (Giobbi discloses the biometric profile is acquired in a secure trusted process and is uniquely associated with an individual that is authorized to use and is associated with the PDK. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory. The Reader 108 is also adapted to receive a biometric input 122 from a user and is capable of displaying status to a user. The record system 128 stores complete personal health records of individuals. The virtual patient records service server 330 provides a virtual database of a complete record of a patient's medical files by automatically creating links to participating providers' records and enabling centralized and automated access to those records, (see Giobbi: Col. 5 lines 10-67, Col. 6 lines 1-67, Col.7 lines 1-67 and Col. 10 1-67). This reads on the claim concepts of obtain a digital representation of a biometric for a person associated with the first record); and
use the digital representation of the biometric to determine whether the person is associated with the second record (Giobbi discloses the internet portal server 250 provides a consistent interface to the third party link module 126, which is allow communication between the third party link module 126 and related third party services, and local services module 124 and provider interface device. Such third party services may include accessing a patient's virtual database records or insurance information sending prescription requests to remote pharmacies. A biometric reader on the PDK and transmitted to the Reader for authentication, (see Giobbi: Col. 9 lines 1-67, Col. 10 lines 1-67 and Col. 11 lines 1-67). This reads on the claim concepts of use the digital representation of the biometric to determine whether the person is associated with the second record).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric access control of Vemury in order to have incorporated the access to private record, as disclosed by Giobbi, since both of these mechanisms are directed to healthcare facilities utilize electronic software and applications to securely store and efficiently access private patient information. In order to access the patient information, a patient must provide a certain amount of information at each provider visit. The information provided is an attempt to confirm the patient's identity and that the patient's current information is up to date. For example, each time a patient visits his or her doctor for a check-up, he or she typically walks up to the registration table and is greeted by a receptionist or other healthcare provider. The patient must then provide his or her name, the time of the appointment, and the name of the patient's doctor. Often, the receptionist or other healthcare provider must also confirm that the patient's insurance and address information in the system is still correct and up to date. Typically, the patient is then given a medical history form to complete. The patient typically completes a form while waiting for his or her appointment in the waiting room. A healthcare management system and method provide efficient and secure access to private information. A portable physical device, referred to herein as a Personal Digital Key or "PDK", stores one or more profiles (e.g., a biometric profile) in a tamper-proof memory. The biometric profile is acquired in a secure trusted process and is uniquely associated with an individual that is authorized to use and is associated with the PDK. The PDK can wirelessly transmit the identification information including a unique PDK identification number and the biometric profile over a secure wireless channel for use in an authentication process. The PDK is configured to wirelessly communicate with a reader. A provider interface coupled to the reader, and the reader is further configured to receive profile information from the PDK. The healthcare management system also includes an auto login server configured to communicate with the provider interface to allow access to information in a patient database. The reader wirelessly receives the profile from the PDK in order to access private information. The reader acquires a biometric input from the individual carrying the PDK at the point of request for access. The biometric input can be acquired by, for example, a fingerprint scan, iris scan, retinal scan, palm scan, face scan, DNA analysis, signature analysis, voice analysis or any other input mechanism that provides physical or behavioral characteristics uniquely associated with the individual. Incorporating the teachings of Giobbi into Connell would produce a healthcare management system and method provide efficient and secure access to private information, as disclosed by Giobbi, (see Abstract). 
Regarding dependent claim(s) 16, the combination of Vemury and Giobbi discloses the system as in claim 14. However, Vemury does not appear to specifically disclose wherein the at least one processing unit links the first record and the second record upon determining that the person is associated with the second record. 
In the same field of endeavor, Giobbi discloses wherein the at least one processing unit links the first record and the second record upon determining that the person is associated with the second record (Giobbi discloses the transceiver 460 sends and receives data as modulated electromagnetic signals. Moreover, the data can be encrypted by the transceiver 460 and transmitted over a secure link. The patient's advanced directive service server 370 resides in the third-party link module. The pharmacy links server 360 provides a portal of communication between health care providers and patients pharmacies, (see Giobbi: Col. 10 lines 1-67, Col. 11 lines 1-67 and Col. 14 lines 1-67). This reads on the claim concepts of wherein the at least one processing unit links the first record and the second record upon determining that the person is associated with the second record). 
Regarding dependent claim(s) 17, the combination of Vemury and Giobbi discloses the system as in claim 14. However, Vemury does not appear to specifically disclose wherein the at least one processing unit requests the person for the digital representation of the biometric. 
 In the same field of endeavor, Giobbi discloses wherein the at least one processing unit requests the person for the digital representation of the biometric (Giobbi discloses processing tasks can be performed within each individual module or can be distributed between local processors and a central processor. The biometric capture module comprises a scan pad to capture scan data from a user's fingerprint (e.g., a digital or analog representation of the fingerprint). The biometric reader is configured to obtain a representation of physical or behavioral characteristics derived from the individual, (see Giobbi: Col.  14 lines 1-67 and Col. 16 lines 1-67). This reads on the claim concepts of wherein the at least one processing unit requests the person for the digital representation of the biometric). 
 Regarding dependent claim(s) 18, the combination of Vemury and Giobbi discloses the system as in claim 14. Vemury further discloses wherein the identity information comprises at least one of a name, an address, a birth date, or an identification number (Vemury discloses the matching module 218 can perform this check by comparing a particular piece of information (e.g., a unique identifier such as a passport number) or based on a combination of information. An example of the latter situation is combining a first or given name, a last or surname, with a date of birth, and/ or other biographic information to determine what tasks to perform, e.g., obtain additional information, impose predefined procedures, deny access. Example information to be included in the list includes, but is not limited to, name, gender, citizenship, and address. (see Vemury: Para. 0100-0104 and 0155). This reads on the claim concepts of wherein the identity information comprises at least one of a name, an address, a birth date, or an identification number). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vemury (US 2019/0220944 A1, hereinafter Vemury) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi) and in view of Salkola (US 10,803,050 B1, hereinafter Salkola).
Regarding dependent claim(s) 15, the combination of Vemury and Giobbi discloses the system as in claim 14. However, Vemury and Giobbi do not appear to specifically disclose wherein the at least one processing unit dedupes the first record and the second record upon determining that the person is associated with the second record.
In the same field of endeavor, Salkola discloses wherein the at least one processing unit dedupes the first record and the second record upon determining that the person is associated with the second record (Salkola discloses a plurality of records based on data collected from a plurality of data sources. An entity-deduping module may process records from a single data source. The entity-deduping module may identify the best record for an entity and eliminate all the other records for the entity. Alternatively, the entity-deduping module may keep duplicated records for an entity and link the records to an entity identifier unique within the corresponding data source, (see Salkola: Col. 23 lines 1-67, Col. 24 lines 1-67, Col. 25 lines 1-67 and FIG. 7). This reads on the claim concepts of wherein the at least one processing unit dedupes the first record and the second record upon determining that the person is associated with the second record).   
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Vemury and Giobbi in order to have incorporated the dedupe plurality of record, as disclosed by Salkola, since both of these mechanisms are directed to the social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services ( e.g. profile/news feed posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users. The entity-deduping module may construct a merged record for the entity by merging the all records linked to the entity identifier unique within the data source. The records processed by the entity-deduping module may be processed by the entity-resolving module that resolves records from a plurality of sources to identify a number of records belonging to an entity. When multiple records belong to an entity, those records will be linked to a globally unique entity identifier. The assistant system may access a plurality of records based on data collected from a plurality of data sources, wherein the plurality of accessed records describes attributes of a plurality of entities, and wherein the records are grouped by their corresponding data source. The assistant system may dedupe the plurality of records by an entity-deduping module, wherein the entity deduping module processes each group of records to associate each record within the group describing a particular entity with a unique entity identifier. The assistant system may select, for each particular entity, one of the plurality of data sources as a core source, wherein the group of records associated with the core source is selected as the core group of records. Biometric authentication is a security process that relies on the unique biological characteristics of individuals to verify they are who they say they are. Biometric authentication systems compare physical or behavioral traits to stored, confirmed, authentic data in a database. A technical term to refer to humans’ physical or behavioral traits. Biometric authentication is a concept in data security. Biometric authentication solutions create a data-generated model that represents the individual. With that model and biometric information, security systems can authenticate access to applications and other network resources. Incorporating the teachings of Salkola into Vemury and Giobbi would produce a number of records describing a number of entities generated based on data collected from a number of data sources, where the records are grouped by data source, deduping the number of records in each group, selecting a data source as a core source, identifying, for a record in the core group, as disclosed by Salkola, (see Abstract).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemury (US 2019/0220944 A1, hereinafter Vemury) in view of Giobbi et al. (US 10,971,251 B1, hereinafter Giobbi), and in view of Griffin et al. (US 10,778,676 B1, hereinafter Griffin). 
Regarding dependent claim(s) 19, the combination of Vemury and Giobbi discloses the system as in claim 14. However, the combination of Vemury and Giobbi do not appear to specifically disclose wherein: the digital representation of the biometric is a first biometric template of a first type; and the second record is associated with a second biometric template of a second type.
In the same field of endeavor, Griffin discloses wherein: the digital representation of the biometric is a first biometric template of a first type; and the second record is associated with a second biometric template of a second type (Griffin discloses the computing computers in the form of computers, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit, (see Griffin: Col. 21 lines 1-67). A biometric reference template is generated and includes a template identifier uniquely identifying the biometric reference template. The template identifier is associated with the user identifier (biometric reference templates, as well as the individual users' biometric data). Logical access can include access to applications, services, or entitlements. Verification is the process of comparing a match template against a specific reference template based on a claimed identity (e.g., user ID, account number, etc.). A biometric reference template is a digital reference of distinct characteristics of an individual obtained by processing one or more biometric samples from the individual, (see Griffin: Col. 2 lines 55-67 and Col. 4 lines 1-67). The various types of information to a biometric reference template record, (see Griffin: Col. 5 lines 1-67 and Col. 6 lines 1-67). This reads on the claim concepts of wherein: the digital representation of the biometric is a first biometric template of a first type; and the second record is associated with a second biometric template of a second type). Note: the template is a digital representation of biometric samples stored in a biometric database. The process of comparing templates from the database to the obtained samples is called biometric authorization or biometric identification. 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the biometric data to access private record of Vemury and Giobbi in order to have incorporated the template, as disclosed by Griffin, since both of these mechanisms are directed to various embodiments relate to a method performed by a processor of an authentication computing system. An example method includes receiving a biometric reference sample and a user identifier. The user identifier uniquely identifies a user from whom the biometric reference sample was captured. The biometric reference sample is processed to generate biometric data. The processed biometric data is tokenized using a tokenization schema. A reference template and a biometric reference template record is generated. The reference template is included in the biometric reference template record. The biometric reference template record includes a template identifier uniquely identifying the reference template. The template identifier is associated with the user identifier. The reference template further includes the tokenized biometric data, and a first identifier signifying that the biometric reference template includes tokenized biometric data. A biometric reference template record is generated and includes a template identifier uniquely identifying biometric reference template record. The template identifier is associated with the user identifier. The biometric reference template record further includes a reference template that contains the tokenized biometric data, and a first identifier signifying that the biometric reference template record includes tokenized biometric data. A biometric template (also called template) is a digital reference of distinct characteristics that have been extracted from a biometric sample. Templates are used during the biometric authentication process. Incorporating the teachings of Griffin into Vemury and Giobbi would produce a biometric reference template is generated and includes a template identifier uniquely identifying the biometric reference template. The template identifier is associated with the user identifier. The biometric reference template further includes the tokenized biometric data, and a first identifier signifying that the biometric reference template includes tokenized biometric data, as disclosed by Griffin, (see Abstract).
Regarding dependent claim(s) 20, the combination of Vemury and Giobbi discloses the system as in claim 14. However, the combination of Vemury and Giobbi do not appear to specifically disclose wherein the at least one processing unit translates the first biometric template in order to compare the first biometric template to the second biometric template. 
In the same field of endeavor, Griffin discloses wherein the at least one processing unit translates the first biometric template in order to compare the first biometric template to the second biometric template (Griffin discloses the computing computers in the form of computers, including a processing unit, a system memory, and a system bus that couples various system components including the system memory to the processing unit, (see Griffin: Col. 21 lines 1-67). The authentication circuit 116 identifies the tokenization method, detokenizes the entire string, and then uses the specific data string of the biometric type to compare to the biometric sample, (see Griffin: Col. 9 lines 1-67 and Col. 10 lines 1-67). Note: Biometric template matching is a machine vision technique that matches two templates. The BSP computing system 102 may compare the user's biometric sample to all biometric reference template records in the system, (see Griffin: Col. 14 lines 1-67 and Col. 15 lines 1-67). This reads on the claim concepts of wherein the at least one processing unit translates the first biometric template in order to compare the first biometric template to the second biometric template). Note: the at least one processing unit performs biometric template translation in order to compare the first biometric template to the second biometric template.  
                                                                   Examiner's Notes 
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                                                                                                                                                                                                        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164